Citation Nr: 0023145	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
residuals involving the left arm and hand, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an effective date earlier than January 4, 
1995 for the award of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 29 to July 9, 
1973.

This appeal arose from an August 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded a 60 percent disability 
evaluation to the veteran's service-connected left upper 
extremity disability, effective January 29, 1995.  In May 
1998, the RO issued a rating decision which granted 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities, effective January 29, 1995.  In June 1998, a 
rating action was issued which changed the effective dates 
for the grant of an increased evaluation and the award of 
individual unemployability to January 4, 1995.  In May 1999, 
this case was remanded by the Board of Veterans' Appeals 
(Board) so that a Travel Board hearing could be scheduled.  
In May 2000, the veteran testified before a member of the 
Board sitting in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The veteran's service-connected post operative residuals 
of the left upper extremity, his minor extremity, are 
manifested by complaints of severe pain, sensitivity to touch 
and lack of use.

2.  The evidence of record indicates that entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities was not 
ascertainable prior to January 4, 1995.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for the service-connected left upper extremity post operative 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, Code 8515 (1999).

2.  Under the governing law, the effective date of the award 
of a total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
January 4, 1995.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.400, 3.400(o)(2), 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for the left 
upper extremity post operative residuals

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, a 60 percent disability 
evaluation is warranted for complete paralysis of the median 
nerve of the minor extremity, manifested by the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of the middle finger, 
cannot make a fist, index and middle finger remain extended; 
cannot flex distal phalanx of the thumb, defective opposition 
and abduction of the thumb at right angles to palm; flexion 
of the wrist weakened; pain with trophic disturbances.  A 70 
percent evaluation is warranted if the major extremity is 
involved.  38 C.F.R. Part 4, Code 8515 (1999).

The veteran was examined by VA in March 1997.  He stated that 
he had constant pain below the left elbow level, accompanied 
by weakness, which had rendered the left arm useless.  The 
neurological examination noted that he had shiny atrophic 
skin on the left hand.  This hand was extremely sensitive to 
touch; in fact, he could not perform muscle testing because 
of this sensitivity.  Even mild stimulus, such as blowing air 
over the hand, would result in pain.  He had normal strength 
in his deltoids, biceps, triceps and wrist extensors.  There 
was mild to moderate weakness in the long flexors of his 
fingers and in the intrinsic muscles of this hand.  The 
diagnosis was reflex sympathetic dystrophy in the left upper 
extremity, which rendered his left upper extremity 
essentially functionless.

The veteran testified before a member of the Board in May 
2000 at a personal hearing.  He alleged that his left upper 
extremity disability should be assigned a 70 percent 
disability evaluation because his left upper extremity was 
his major extremity.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the currently assigned 60 
percent evaluation is not warranted.  The veteran has 
asserted that his left arm is his major extremity and that a 
70 percent disability evaluation is thus justified under 
38 C.F.R. Part 4, Code 8515 (1999).  However, the record does 
not support his recent assertion that he is left-handed.  At 
the time his April 1973 service entrance examination, he had 
checked that he was right-handed.  This was confirmed during 
the May 1991 VA examination, at which time the veteran 
indicated again that he was right-handed.  Therefore, based 
upon the objective evidence of record, it is found that the 
veteran is right-handed as a matter of fact, and the left 
upper extremity is, indeed, his minor extremity.  Since this 
extremity is his minor extremity, it is noted that he is 
currently receiving the maximum amount of disability 
compensation allowed under the rating schedule for  complete 
paralysis of the minor upper median nerve.  See 38 C.F.R. 
Part 4, Code 8515 (1999).  It is also found that the veteran 
is not entitled to an increased evaluation on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999).  There is no indication that his disability presents 
such an unusual disability picture as to make the application 
of the rating schedule impractical.  For instance, there is 
no indication that this left upper extremity disability has 
resulted in frequent periods of hospitalization.  While it 
has caused marked interference with employability, he is 
already being compensated for this by the grant of 
entitlement to a total rating based on individual 
unemployability.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected left upper extremity 
post operative residuals.


II.  Effective date earlier than January 
4, 1995 for the award of a total 
disability evaluation based on individual 
unemployability

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In general, the effective date of a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (1999).  
According to 38 C.F.R. § 3.400(o)(2) (1999), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable than an increase in 
disability occurred if the claim is received within one year 
from such date; otherwise, the date of receipt of the claim.  
It has been held, in Servello v. Derwinski, 3 Vet. App. 196 
(1992), that the Board must look at all communications than 
can be interpreted as a claim for increased compensation, as 
well as the evidence of record, and determine the earliest 
date as of which, within the year prior to the claim, the 
increase in disability was ascertainable.  

According to 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

The objective record indicated that the veteran filed a claim 
for individual unemployability in January 1998.  This claim 
was granted by a rating action issued in May 1998; in June 
1998, the effective date of the award of this benefit was 
altered to January 4, 1995.  During his May 2000 personal 
hearing testimony, the veteran argued that VA failed in its 
duty to assist him when the RO failed to send him a claim for 
this benefit at the time of the 1990 injury to his left upper 
extremity.

A review of the record indicates that no such duty to assist 
existed in 1990.  The record clearly showed that the veteran 
was not entitled to a total disability based on individual 
unemployability due to service-connected disabilities, 
because at the time of the 1990 injury to the left arm he had 
no service-connected disorders.  His left upper extremity 
injury was not service-connected until the rating action 
issued in June 1992.  At that time, this disorder was 
assigned a 10 percent disability evaluation, effective July 
5, 1990.  There were no other service-connected disabilities 
which would have triggered eligibility to this benefit under 
38 C.F.R. § 4.16(a); thus, the RO did not fail in any duty to 
assist by not informing him of the individual unemployability 
benefit at that time.  On April 8, 1994, the RO issued a 
rating action which increased the disability evaluation 
assigned to the left upper extremity disorder to 40 percent.  
Again, this was the only service-connected disability at that 
time; therefore, basic eligibility to a total disability 
evaluation under 38 C.F.R. § 4.16(a) was not present.  As a 
consequence, the RO again did not fail in any duty to assist 
in not sending the veteran a claim for a total disability 
evaluation based on individual unemployability.

In March 1996, the RO issued a rating action which granted 
service connection for a pain disorder, which was assigned a 
50 percent evaluation, effective July 5, 1990.  His combined 
disability evaluation was now 70 percent, effective April 1, 
1993.  At this point, he met the schedular criteria for a 
total disability evaluation pursuant to 38 C.F.R. § 4.16(a).  
However, there was no objective evidence prior to January 4, 
1995, the date of the operation that rendered his left upper 
extremity essentially functionless, that the veteran was 
unemployable solely due to his service-connected 
disabilities.  Rather, the record had noted that he was 
unemployed as of 1984 because of an on-the-job low back 
injury and the residuals of a gunshot wound to the right 
upper extremity, which are nonservice-connected disabilities.

Therefore, it is found that the veteran has failed to present 
evidence that he was unemployable solely due to service-
connected disabilities prior to January 4, 1995.  As a 
consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than January 4, 1995 for the award of a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.


ORDER

Entitlement to an increased evaluation for the left upper 
extremity post operative residuals is denied.


An effective date earlier than January 4, 1995 for the award 
of a total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

